U. S. SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended: March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File No. 000-27421 NANO MASK, INC. (Exact Name of Small Business Issuer as Specified in its Charter) NEVADA 87-0561647 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 West Liberty Street, Suite 880, Reno, NV (Address of principal executive offices) (Zip code) Issuer's telephone number, including area code: (209) 275-9270 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes þ No ¨(2) Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer ¨Non-accelerated filer¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No þ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: At May 24, 2013, there were outstanding 98,695,444 shares of the Registrant's Common Stock, $.001 par value. 2 PART I FINANCIAL INFORMATION Table of Contents Page Part I Financial Information Item 1. Financial Statements Balance Sheets (Unaudited) as of March 31, 2013 and December 31, 2012 4 Statements of Operations (Unaudited) for the three months ended March 31, 2013 and 2012 5 Statements of Cash Flows (Unaudited) for the three months ended March 31, 2013 and 2012 6 Notes to the Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 Part II Other Information Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 3 Table of Contents NANO MASK, INC. Balance Sheets (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net - Other receivable - Prepaid expenses - Inventory, net Total current assets FIXED ASSETS Equipment and molds Accumulated depreciation ) ) OTHER ASSETS Non-performing assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Customer advances $ $ Accounts payable Accounts payable – related party Advances from related party Accrued expenses Notes payable Note payable – related party Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 100,000,000 shares authorized; 98,695,444 shares outstanding in 2013 and 2012 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents NANO MASK, INC. Statements of Operations For the Three Months Ended March 31, 2013 and 2012 (Unaudited) NET SALES $ $ COSTS AND EXPENSES Cost of goods sold Research and development - Selling, general and administrative LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Gain on settlement of vendor liabilities and other Interest expense ) ) Total other income (expense) ) NET INCOME (LOSS) $ ) $ ) BASIC AND FULLY-DILUTED INCOME (LOSS) PER SHARE $ ) $ ) WEIGHTED-AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these unaudited financial statements. 5 Table of Contents NANO MASK, INC. Statements of Cash Flows For the Three Months Ended March 31, 2013 and 2012 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation 14 Common stock issued for services - Gain on settlement of vendor liabilities ) ) Changes in operating assets and liabilities: Accounts receivable ) Other receivable ) - Inventory Prepaid expenses ) ) Customer advances ) Accounts payable ) ) Accrued expenses ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common shares - Proceeds from issuance of short-term note payable - Proceeds from advances of related parties Repayments of short-term note payable - ) Net cash provided by financing activities NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $
